DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 17, 20, 22 have been amended, and claims 24-25 have been cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 6, 8, 10, 11, 13,14, 17-19, 20-22, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lui (US 20150245290) in view of Jafarian et al. (US20150189592 herein after Jafarian) further in view of Park et al. (US 20180192372).

Regarding claim 1, 20 Lui teaches an apparatus of a station (STA), the apparatus comprising: memory; and processing circuitry, configured to: decode control signaling (Fig. 7 “10” “20” [0090] “the network node 20 … may include a wireless communication module, a sensor module and a processor module… The wireless communication module may be connected to a wireless communication module of the network controller, so as to perform data exchange with the network controller”, [0091] “steps of the method embodiments may be implemented by a program instructing relevant hardware. The program may be stored in a computer readable storage medium”) that indicates a period for contention based access by the STA for transmission of uplink control frames (Fig 2 “201”, Fig 3 “a1” “a2”, [0062] “active period A may include beacon sending period a1, contention access period a2”),
 the period included in a beacon interval, the control signaling to configure the STA to enable mode in which contention-based access is restricted outside of the period and period are restricted to transmission of uplink control frames ([0062] “The superframe structure may include an active period and an inactive period; active period A may include beacon sending period a1, contention access period a2, and contention free period a3”); contend for access during the period for transmission of an uplink control frame (Fig 3. “a2” [0062] “contention access period a2”, [0004] “in the contention access period, when the nodes determine, according to content of the beacon frame, to exchange data with the network controller, the nodes may acquire a channel for communication with the network controller”);
 encode an uplink control frame for transmission during the period ([0056] “nodes in the network may parse the beacon frame and perform synchronization according to content of the beacon frame, and may further perform data exchange with the network controller in the active period”);
 refrain from contending for access outside of the period during the beacon interval ([0062] “contention free period a3; inactive period B further includes wake-up frame sending period b1, where a node to be woken up of a network may listen for a wake-up frame in the wake-up frame sending period”);
 attempt to detect trigger frames (TFs) outside of the TWT SP during the beacon interval ([0062] “contention free period a3; inactive period B further includes wake-up frame sending period b1, where a node to be woken up of a network may listen for a wake-up frame in the wake-up frame sending period”);
 and if a TF outside of the period during the beacon interval is detected ([0062] “contention free period a3; inactive period B further includes wake-up frame sending period b1, where a node to be woken up of a network may listen for a wake-up frame in the wake-up frame sending period”), wherein the memory is configured to store the period ([0091] “steps of the method embodiments may be implemented by a program instructing relevant hardware. The program may be stored in a computer readable storage medium”).
Lui does not teach from an access point (AP), target wakeup time service period (TWT SP), determine whether the detected frame indicates that the STA is scheduled for transmission of an uplink data frame, formatted in accordance with an IEEE 802.11 standard; contend for access during the TWT SP for transmission of an uplink control frame; refrain from contending for access during the TWT SP for transmission of any uplink frame that is not a control frame including for an uplink data frame.
Jafarian teaches from an access point (AP) (Fig. 6A “602A” [0059] “At 602, the apparatus signals, to one or more stations, a plurality of wakeup periods during which the stations may choose to enable radio functions in order to transmit data to or receive data from a wireless device”), target wakeup time service period (TWT SP) ([0080] “Frames containing TWT information and an identification of a particular TWT can be transmitted … outside of TWT service periods … TWT identification information can be used by a wireless device to determine a mapping between a TWT ID and a particular TWT period”), determine whether the detected frame indicates that the STA is scheduled for transmission of an uplink data frame (Fig. 6A “602A”, Fig. 5 “502”, [0041] “scheduled for simultaneous transmission on the uplink. Each of these user terminals performs spatial processing on its data symbol stream and transmits its set of transmit symbol streams on the uplink to the access point”, [0080] “Fig. 5 “502”, [0080] “Frames containing TWT information and an identification of a particular TWT can be transmitted … outside of TWT service periods … TWT identification information can be used by a wireless device to determine a mapping between a TWT ID and a particular TWT period”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lui to incorporate the teachings of Jafarian. One of ordinary skill in the art would have been motivated to make this modification in order to increase power saving.
Jafarian does not explicitly teaches formatted in accordance with an IEEE 802.11 standard; refrain from contending for access during the TWT SP for transmission of any uplink frame that is not a control frame including for an uplink data frame.
Park teaches formatted in accordance with an IEEE 802.11 standard ([0039] “The STA as a predetermined functional medium that includes a medium access control ( MAC ) that follows a regulation of an Institute of Electrical and Electronics Engineers ( IEEE ) 802 . 11 standard and a physical layer interface for a radio medium may be used as a meaning including all of the APs and the non - AP stations ( STAS )”);
refrain from contending for access during the TWT SP for transmission of any uplink frame that is not a control frame including for an uplink data frame ([0149] “In case of FIG. 12, constraints on the types of frames being transmitted by the STA exist in accordance with the above-described assumption (wherein the TWT FID of the BF1 is set to ‘1’). More specifically, the STA 1220 may determine that the uplink frame (e.g., data frame) for the AP 1210 does not correspond to a recommendation frame according to Table 1”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lui, Jafarian to incorporate the teachings of Park. One of ordinary skill in the art would have been motivated to make this modification in order increase efficiency of power management of devices.


Regarding claim 17, Lui teaches a non-transitory computer-readable storage medium that stores instructions for execution by one or more processors to perform operations for communication (Fig. 7 “10” “20” [0090] “the network node 20 … may include a wireless communication module, a sensor module and a processor module… The wireless communication module may be connected to a wireless communication module of the network controller, so as to perform data exchange with the network controller”, [0091] “steps of the method embodiments may be implemented by a program instructing relevant hardware. The program may be stored in a computer readable storage medium”),
 the operations to configure the one or more processors to: encode, for transmission, control signaling to indicate that contention based access by a station (STA) in a beacon interval is restricted to a period (Fig 2 “201”, Fig 3 “a1” “a2”, [0062] “active period A may include beacon sending period a1, contention access period a2”),
 the control signaling to configure the STA to enable mode in which contention-based access is restricted outside of the period and periods are restricted to transmission of uplink control frames ([0062] “The superframe structure may include an active period and an inactive period; active period A may include beacon sending period a1, contention access period a2, and contention free period a3”);
 decode an uplink control frame from the STA during the period ([0056] “nodes in the network may parse the beacon frame and perform synchronization according to content of the beacon frame, and may further perform data exchange with the network controller in the active period”);
 an uplink transmission by the STA outside of the TWT SP during the beacon interval (Fig 2 “202, “203” [0056] “nodes in the network may parse the beacon frame and perform synchronization according to content of the beacon frame”, [0051] “In an inactive period of the superframe structure, a network controller determines whether there is a node to be woken up that needs to perform data exchange;”);
 encode, for transmission, a trigger frame (TF) ([0062] “contention free period a3; inactive period B further includes wake-up frame sending period b1, where a node to be woken up of a network may listen for a wake-up frame in the wake-up frame sending period”) and decode the uplink transmission from the STA (Fig. 2 “205”, [0054] “Perform data exchange with the node to be woken up. The procedure ends”).
Lui does not teach by an access point (AP), target wakeup time service period (TWT SP), that indicates the scheduled uplink transmission by the STA during the beacon interval, formatted in accordance with an IEEE 802.11 standard; wherein during the TWT-SP, the STA is configured to refrain from contending for access during the TWT SP for transmission of any uplink frame that is not a control frame including for an uplink data frame.
Jafarian teaches by an access point (AP) (Fig. 6A “602A” [0059] “At 602, the apparatus signals, to one or more stations, a plurality of wakeup periods during which the stations may choose to enable radio functions in order to transmit data to or receive data from a wireless device”), target wakeup time service period (TWT SP) ([0080] “Frames containing TWT information and an identification of a particular TWT can be transmitted … outside of TWT service periods … TWT identification information can be used by a wireless device to determine a mapping between a TWT ID and a particular TWT period”),
 that indicates the scheduled uplink transmission by the STA during the beacon interval (Fig. 6A “602A”, Fig. 5 “502”, [0041] “scheduled for simultaneous transmission on the uplink. Each of these user terminals performs spatial processing on its data symbol stream and transmits its set of transmit symbol streams on the uplink to the access point”, [0080] “Fig. 5 “502”, [0080] “Frames containing TWT information and an identification of a particular TWT can be transmitted … outside of TWT service periods … TWT identification information can be used by a wireless device to determine a mapping between a TWT ID and a particular TWT period”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lui to incorporate the teachings of Jafarian. One of ordinary skill in the art would have been motivated to make this modification in order to increase power saving.
Jafarian does not explicitly teach formatted in accordance with an IEEE 802.11 standard; wherein during the TWT-SP, the STA is configured to refrain from contending for access during the TWT SP for transmission of any uplink frame that is not a control frame including for an uplink data frame.
However, Park teaches formatted in accordance with an IEEE 802.11 standard; ([0039] “The STA as a predetermined functional medium that includes a medium access control ( MAC ) that follows a regulation of an Institute of Electrical and Electronics Engineers ( IEEE ) 802 . 11 standard and a physical layer interface for a radio medium may be used as a meaning including all of the APs and the non - AP stations ( STAS )”) wherein during the TWT-SP, the STA is configured to refrain from contending for access during the TWT SP for transmission of any uplink frame that is not a control frame including for an uplink data frame ([0149] “In case of FIG. 12, constraints on the types of frames being transmitted by the STA exist in accordance with the above-described assumption (wherein the TWT FID of the BF1 is set to ‘1’). More specifically, the STA 1220 may determine that the uplink frame (e.g., data frame) for the AP 1210 does not correspond to a recommendation frame according to Table 1”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lui, Jafarian to incorporate the teachings of Park. One of ordinary skill in the art would have been motivated to make this modification in order increase efficiency of power management of devices.



Regarding claim 22, Lui teaches an apparatus, the apparatus comprising:
 memory; and processing circuitry (Fig. 7 “10” “20” [0090] “the network node 20 … may include a wireless communication module, a sensor module and a processor module… The wireless communication module may be connected to a wireless communication module of the network controller, so as to perform data exchange with the network controller”, [0091] “steps of the method embodiments may be implemented by a program instructing relevant hardware. The program may be stored in a computer readable storage medium”), configured to:
 encode, for transmission, control signaling that indicates period for contention based access for transmission of uplink control frames by a station (STA) (Fig 2 “201”, Fig 3 “a1” “a2”, [0062] “active period A may include beacon sending period a1, contention access period a2”),
 the period included in a beacon interval, the control signaling to configure the STA to enable mode in which contention-based access is restricted outside of the period and periods are restricted to transmission of uplink control frames; decode an uplink control frame from the STA during the period ([0062] “The superframe structure may include an active period and an inactive period; active period A may include beacon sending period a1, contention access period a2, and contention free period a3”);
 encode, for transmission outside of the period during the beacon interval, a trigger frame (TF) ) ([0062] “contention free period a3; inactive period B further includes wake-up frame sending period b1, where a node to be woken up of a network may listen for a wake-up frame in the wake-up frame sending period”); and decode the uplink data frame from the STA (Fig. 2 “205”, [0054] “Perform data exchange with the node to be woken up. The procedure ends”), wherein the memory is configured to store the period ([0091] “steps of the method embodiments may be implemented by a program instructing relevant hardware. The program may be stored in a computer readable storage medium”, [0070] “listening time for listening for a wake-up frame by nodes may be stored”).
Lui does not teach of an access point (AP), a target wakeup time service period (TWT SP), that indicates a scheduled transmission of an uplink data frame by the STA.
Jafarian teaches of an access point (AP) (Fig. 6A “602A” [0059] “At 602, the apparatus signals, to one or more stations, a plurality of wakeup periods during which the stations may choose to enable radio functions in order to transmit data to or receive data from a wireless device”), a target wakeup time service period (TWT SP) ([0080] “Frames containing TWT information and an identification of a particular TWT can be transmitted … outside of TWT service periods … TWT identification information can be used by a wireless device to determine a mapping between a TWT ID and a particular TWT period”), that indicates a scheduled transmission of an uplink data frame by the STA (Fig. 6A “602A”, Fig. 5 “502”, [0041] “scheduled for simultaneous transmission on the uplink. Each of these user terminals performs spatial processing on its data symbol stream and transmits its set of transmit symbol streams on the uplink to the access point”, [0080] “Fig. 5 “502”, [0080] “Frames containing TWT information and an identification of a particular TWT can be transmitted … outside of TWT service periods … TWT identification information can be used by a wireless device to determine a mapping between a TWT ID and a particular TWT period”);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lui to incorporate the teachings of Jafarian. One of ordinary skill in the art would have been motivated to make this modification in order to increase power saving.
Jafarian does not explicitly teach formatted in accordance with an IEEE 802.11 standard; wherein during the TWT-SP, the STA is configured to refrain from contending for access during the TWT SP for transmission of any uplink frame that is not a control frame including for an uplink data frame.
However, Park teaches formatted in accordance with an IEEE 802.11 standard; ([0039] “The STA as a predetermined functional medium that includes a medium access control ( MAC ) that follows a regulation of an Institute of Electrical and Electronics Engineers ( IEEE ) 802 . 11 standard and a physical layer interface for a radio medium may be used as a meaning including all of the APs and the non - AP stations ( STAS )”) wherein during the TWT-SP, the STA is configured to refrain from contending for access during the TWT SP for transmission of any uplink frame that is not a control frame including for an uplink data frame ([0149] “In case of FIG. 12, constraints on the types of frames being transmitted by the STA exist in accordance with the above-described assumption (wherein the TWT FID of the BF1 is set to ‘1’). More specifically, the STA 1220 may determine that the uplink frame (e.g., data frame) for the AP 1210 does not correspond to a recommendation frame according to Table 1”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lui, Jafarian to incorporate the teachings of Park. One of ordinary skill in the art would have been motivated to make this modification in order increase efficiency of power management of devices.

Regarding claim 2, Lui does not teach wherein the uplink control frame is a power save (PS) poll frame, a quality of service (QoS) frame or a sounding frame.
However, Jafarian teaches wherein the uplink control frame is a power save (PS) poll frame ([0071] “The PS-Poll (or trigger frame) may be sent immediately after the Beacon/TWT, with contention, if it is assumed that the AP is sleeping. The STA may then wait for the next TWT. A PS-Poll”), a quality of service (QoS) frame or a sounding frame.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lui to incorporate the teachings of Jafarian. One of ordinary skill in the art would have been motivated to make this modification in order to increase power saving.

Regarding claim 5, 18 Lui does not teach wherein: the control signaling is received from an access point (AP) as part of a negotiation between the AP and the STA for an establishment of a plurality of TWT SPs in a plurality of beacon intervals, and the control signaling indicates a duration of the TWT SPs, a start time of the TWT SPs or a periodicity of the TWT SPs.
Jafarian teaches wherein: the control signaling is received from an access point (AP) as part of a negotiation between the AP and the STA for an establishment of a plurality of TWT SPs (Fig. 6A “602A” [0059] “At 602, the apparatus signals, to one or more stations, a plurality of wakeup periods during which the stations may choose to enable radio functions in order to transmit data to or receive data from a wireless device”), and the control signaling indicates a duration of the TWT SPs ([0067] “the periodic interval of Primary and Secondary TWTs may be different. Moreover, in some cases, the Secondary TWTs may start with an offset with respect to the Primary TWT”), a start time of the TWT SPs or a periodicity of the TWT SPs ([0067] “the periodic interval of Primary and Secondary TWTs may be different. Moreover, in some cases, the Secondary TWTs may start with an offset with respect to the Primary TWT”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lui to incorporate the teachings of Jafarian. One of ordinary skill in the art would have been motivated to make this modification in order to increase power saving.
Jafarian does not teach in a plurality of beacon intervals.
However, Park teaches in a plurality of beacon intervals([0153] “After the first beacon interval T1 to T6 has elapsed , the STA 1220 may be shifted ack to the awake state at a start point of a second beacon interval for a second beacon frame BF2”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lui, Jafarian to incorporate the teachings of Park. One of ordinary skill in the art would have been motivated to make this modification in order increase efficiency of power management of devices.

Regarding claim 6, Lui teaches wherein: the period is for a mode in which the contention based access is restricted outside of the period during the beacon interval ([0062] “The superframe structure may include an active period and an inactive period; active period A may include beacon sending period a1, contention access period a2, and contention free period a3”),
 Lui does not teach TWT SP, and the processing circuitry is further configured to encode, for transmission, TWT mode, a high efficiency (HE) capability field that indicates whether the mode is supported by the STA.
Jafarian teaches TWT SP ([0080] “Frames containing TWT information and an identification of a particular TWT can be transmitted … outside of TWT service periods … TWT identification information can be used by a wireless device to determine a mapping between a TWT ID and a particular TWT period”), and the processing circuitry is further configured to encode, for transmission, TWT mode ([0080] “Frames containing TWT information and an identification of a particular TWT can be transmitted … outside of TWT service periods … TWT identification information can be used by a wireless device to determine a mapping between a TWT ID and a particular TWT period”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination Asterjadhi and Jafarian to incorporate the teachings of IEEE. One of ordinary skill in the art would have been motivated to make this modification in order to minimize control signaling.
 Jafarian, does not teach a high efficiency (HE) capability field that indicates whether the mode is supported by the STA.
However, Park teaches a high efficiency (HE) capability field that indicates whether the mode is supported by the STA ([0043] “The signal provided in the embodiment may be applied onto high efficiency PPDU ( HE PPDU ) according to an IEEE 802 . 11ax standard . That is , the signal improved in the embodiment may be HE - SIG - A and / or HE - SIG - B included in the HE PPDU . The HE - SIG - A and the HE SIG - B may be represented even as the SIG - A and SIG - B , respectively”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination Lui, Jafarian to incorporate the teachings of Park. One of ordinary skill in the art would have been motivated to make this modification in order to allow the device to signal capability information to determine capability between devices.


Regarding claim 7, Lui does not teach wherein: the control signaling is received as part of a unilateral indication (fig 6 “602” [0059] “apparatus signals, to one or more stations, a plurality of wakeup periods during which the stations may choose”), by an access point (AP), of a plurality of TWT SPs in a plurality of beacon intervals (Fig. 6A “602A” [0059] “At 602, the apparatus signals, to one or more stations, a plurality of wakeup periods during which the stations may choose to enable radio functions in order to transmit data to or receive data from a wireless device”), and the control signaling indicates a duration of the TWT SPs, a start time of the TWT SPs or a periodicity of the TWT SPs ([0067] “the periodic interval of Primary and Secondary TWTs may be different. Moreover, in some cases, the Secondary TWTs may start with an offset with respect to the Primary TWT”). 
Jafarian teaches wherein: the control signaling is received as part of a unilateral indication, by an access point (AP), of a plurality of TWT SPs and the control signaling indicates a duration of the TWT SPs, a start time of the TWT SPs or a periodicity of the TWT SPs.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lui to incorporate the teachings of Jafarian. One of ordinary skill in the art would have been motivated to make this modification in order to increase power saving.

Jafarian does not teach in a plurality of beacon intervals.
However, Park teaches in a plurality of beacon intervals([0153] “After the first beacon interval T1 to T6 has elapsed , the STA 1220 may be shifted ack to the awake state at a start point of a second beacon interval for a second beacon frame BF2”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lui, Jafarian to incorporate the teachings of Park. One of ordinary skill in the art would have been motivated to make this modification in order increase efficiency of power management of devices.


Regarding claim 8, Lui and Jafarian does not teach wherein the control signaling is included in a beacon frame.
However, Park teaches wherein the control signaling is included in a beacon frame ([0117] “, the beacon frame of this specification may include a TWT element , which is disclosed in Section 9 . 4 . 200 of the standard document IEEE 802 . 1 lax / D1 . 0 . The detailed description of the TWT element , which is included in the beacon frame will be presented later on with reference to the accompanying drawing”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lui, Jafarian to incorporate the teachings of Park. One of ordinary skill in the art would have been motivated to make this modification in order increase efficiency of power management of devices.


Regarding claim 10, Lui does not teach wherein the control signaling is included in a TWT response frame, an association response, a probe response or in a basic service set (BSS) transition management frame.
However, Jafarian teaches wherein the control signaling is included in a TWT response frame, an association response, a probe response or in a basic service set (BSS) transition management frame ([0078] “an access point may generate a frame comprising an identification of a specific TWT that is being addressed. In some cases, the frame containing TWT information may be a control response frame. The control response frame may, for example, be a TACK, STACK, or BAT frame”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lui to incorporate the teachings of Jafarian. One of ordinary skill in the art would have been motivated to make this modification in order to increase power saving.

Regarding claim 11, Lui and Jafarian does not teach wherein the control signaling includes a TWT flow identifier field that indicates: a restriction for transmission outside of the TWT SP during the beacon interval, or a restriction for transmission inside of the TWT SP during the beacon interval.
However, Park teaches wherein the control signaling includes a TWT flow identifier field that indicates: a restriction for transmission outside of the TWT SP during the beacon interval, or a restriction for transmission inside of the TWT SP during the beacon interval([0149] “In case of FIG. 12, constraints on the types of frames being transmitted by the STA exist in accordance with the above-described assumption (wherein the TWT FID of the BF1 is set to ‘1’). More specifically, the STA 1220 may determine that the uplink frame (e.g., data frame) for the AP 1210 does not correspond to a recommendation frame according to Table 1”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lui, Jafarian to incorporate the teachings of Park. One of ordinary skill in the art would have been motivated to make this modification in order increase efficiency of power management of devices.


Regarding claim 13, Lui teaches and the contention based access.
Lui and Jafarian does not teach wherein: the STA is arranged to operate in accordance with a wireless local area network (WLAN) protocol
Park teaches wherein: the STA is arranged to operate in accordance with a wireless local area network (WLAN) protocol ([0039] “The STA as a predetermined functional medium that includes a medium access control ( MAC ) that follows a regulation of an Institute of Electrical and Electronics Engineers ( IEEE ) 802 . 11 standard and a physical layer interface for a radio medium may be used as a meaning including all of the APs and the non - AP stations ( STAS ) includes access in accordance with an enhanced distributed channel access (EDCA) technique ([0113] “Hereinafter , it will be assumed that the AP and the STA , which are mentioned in this specification , perform contention based Enhanced Distributed Channel Access ( EDCA ) operation”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lui, Jafarian to incorporate the teachings of Park. One of ordinary skill in the art would have been motivated to make this modification in order increase efficiency of power management of devices.



Regarding claim 14, Lui teaches wherein the apparatus further includes a transceiver (Fig. 7 “10” “20” [0090] “the network node 20 … may include a wireless communication module, a sensor module and a processor module… The wireless communication module may be connected to a wireless communication module of the network controller, so as to perform data exchange with the network controller”) to receive the control signaling (Fig 2 “201”, Fig 3 “a1” “a2”, [0062] “active period A may include beacon sending period a1, contention access period a2”) and to transmit the uplink data frame (Fig. 2 “205”, [0054] “Perform data exchange with the node to be woken up. The procedure ends”).

Regarding claim 19, Lui and Jafarian wherein the control signaling is encoded for transmission in a broadcast frame.
However, Park teaches wherein the control signaling is encoded for transmission in a broadcast frame ([0117] “, the beacon frame of this specification may include a TWT element , which is disclosed in Section 9 . 4 . 200 of the standard document IEEE 802 . 1 lax / D1 . 0 . The detailed description of the TWT element , which is included in the beacon frame will be presented later on with reference to the accompanying drawing”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lui, Jafarian to incorporate the teachings of Park. One of ordinary skill in the art would have been motivated to make this modification in order increase efficiency of power management of devices.



Regarding claim 21, Lui teaches further comprising: detecting a TF outside of the period during the beacon interval ([0062] “contention free period a3; inactive period B further includes wake-up frame sending period b1, where a node to be woken up of a network may listen for a wake-up frame in the wake-up frame sending period”);
 determining, based on the detected TF, outside of the period during the beacon interval, encoding a frame for the uplink transmission ([0062] “contention free period a3; inactive period B further includes wake-up frame sending period b1, where a node to be woken up of a network may listen for a wake-up frame in the wake-up frame sending period”). 
Lui does not teach TWT SP, if an uplink transmission is scheduled for the STA and if it is determined that the uplink transmission is scheduled for the STA
Jafarian teaches TWT SP ([0080] “Frames containing TWT information and an identification of a particular TWT can be transmitted … outside of TWT service periods … TWT identification information can be used by a wireless device to determine a mapping between a TWT ID and a particular TWT period”), if an uplink transmission is scheduled for the STA and if it is determined that the uplink transmission is scheduled for the STA (Fig. 6A “602A”, Fig. 5 “502”, [0041] “scheduled for simultaneous transmission on the uplink. Each of these user terminals performs spatial processing on its data symbol stream and transmits its set of transmit symbol streams on the uplink to the access point”, [0080] “Fig. 5 “502”, [0080] “Frames containing TWT information and an identification of a particular TWT can be transmitted … outside of TWT service periods … TWT identification information can be used by a wireless device to determine a mapping between a TWT ID and a particular TWT period”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lui to incorporate the teachings of Jafarian. One of ordinary skill in the art would have been motivated to make this modification in order to increase power saving.

Regarding claim 23, Lui does not teach wherein: the uplink control frame is a power save (PS) poll frame, a quality of service (QoS) frame or a sounding frame, or the uplink data frame includes a trigger based physical layer convergence procedure protocol data unit (TB PPDU).
However, Jafarian teaches wherein: the uplink control frame is a power save (PS) poll frame ([0071] “The PS-Poll (or trigger frame) may be sent immediately after the Beacon/TWT, with contention, if it is assumed that the AP is sleeping. The STA may then wait for the next TWT. A PS-Poll”), a quality of service (QoS) frame or a sounding frame, or the uplink data frame includes a trigger based physical layer convergence procedure protocol data unit (TB PPDU).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lui to incorporate the teachings of Jafarian. One of ordinary skill in the art would have been motivated to make this modification in order to increase power saving.



Claim 3, 4, 9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lui in view of Jafarian further in view of Park as applied to claim 1, 2, 10, 14, 17, 20-25 above, and further in view of Asterjadhi et al. (US20160219522 herein after Asterjadhi).

Regarding claim 3, Lui and Jafarian does not teach wherein: if the detected TF indicates that the transmission of the uplink data frame by the STA is scheduled, the processing circuitry is further configured to encode the uplink data frame in accordance with schedule information included in the detected TF.
However, Asterjadhi teaches wherein: if the detected TF indicates that the transmission of the uplink data frame by the STA is scheduled ([0120] “Assuming the STA 606 determines to participate in TWT scheduling, upon receiving the trigger frame 616, the STA 606 may transmit data 618 to or receive data 618 from the AP 602”, [0172] “The trigger frame 1410 may contain a list of association identifiers (AIDs) (or other AP assigned identifiers) for STAs to enable uplink transmission”), the processing circuitry is further configured to encode the uplink data frame in accordance with schedule information included in the detected TF ([0125] “The STAs 606, 608 may transmit uplink data to the AP 602 based on the trigger frame 616”, [0111] “If the TWT flow identifier has a value of 2, associated STAs in power save mode may transmit upon receiving the trigger frame at the scheduled TWT. If the TWT flow identifier has a value of 3, associated STAs may transmit voice traffic upon receiving the trigger frame at the scheduled TWT. If the TWT flow identifier has a value of 4, associated STAs may transmit video traffic upon receiving the trigger frame at the scheduled TWT”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lui, Jafarian, Park to incorporate the teachings of Asterjadhi. One of ordinary skill in the art would have been motivated to make this modification in order to create a more robust system.

Regarding claim 4, Lui and Jafarian does not teach wherein the uplink data frame includes a trigger based physical layer convergence procedure protocol data unit (TB PPDU).
Park teaches uplink data frame includes a physical layer convergence procedure protocol data unit ([0078] “The PHY header may be expressed as a physical layer convergence protocol ( PLCP ) header as another term and the PHY preamble may be expressed as a PLCP preamble as another term”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lui, Jafarian to incorporate the teachings of Park. One of ordinary skill in the art would have been motivated to make this modification in order increase efficiency of power management of devices.
Park does not teach wherein the uplink data frame includes a trigger based physical layer convergence procedure protocol data unit (TB PPDU).

	However, Asterjadhi teaches wherein the uplink data frame includes a trigger based physical layer convergence procedure protocol data unit (TB PPDU) ([0073] “A single user physical layer convergence procedure (PLCP) protocol data unit (PPDU) exchanged between devices during a TWT service period”, Fig 14 “TF 1410”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lui, Jafarian, Park to incorporate the teachings of Asterjadhi. One of ordinary skill in the art would have been motivated to make this modification in order to create a more robust system.

Regarding claim 9, Lui teaches wherein: the period is for a mode in which the contention based access is restricted outside of the period during the beacon interval ([0062] “The superframe structure may include an active period and an inactive period; active period A may include beacon sending period a1, contention access period a2, and contention free period a3”).
Lui does not teach TWT SP, TWT mode, and the control signaling includes an indicator of whether the TWT mode is to be enabled or disabled.
Jafarian teaches TWT SP, TWT mode ([0080] “Frames containing TWT information and an identification of a particular TWT can be transmitted … outside of TWT service periods … TWT identification information can be used by a wireless device to determine a mapping between a TWT ID and a particular TWT period”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lui to incorporate the teachings of Jafarian. One of ordinary skill in the art would have been motivated to make this modification in order to increase power saving.
Jafarian and Park does not teach and the control signaling includes an indicator of whether the TWT mode is to be enabled or disabled.
However, Asterjadhi teaches and the control signaling includes an indicator of whether the TWT mode is to be enabled or disabled ([0147] “In another aspect, the power management subfield may have 2 bits, which would enable the STA 906 to switch between all three modes. For example “00” could represent the PS mode, “01” could represent the TWT PS mode, and “10” could represent the active mode”, [0150] “the AP 902 may selectively indicate to certain STAs to switch from PS mode to TWT power save mode by activating a bit in a traffic indication map element”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lui and Jafarian to incorporate the teachings of Asterjadhi. One of ordinary skill in the art would have been motivated to make this modification in order to create a more efficent system.


Regarding claim 12, Lui, Jafarian, and Park does not explicitly teaches herein at least a portion of the control signaling is received from an access point (AP) while the STA is unassociated with the AP.
However, Asterjadhi teaches herein at least a portion of the control signaling is received from an access point (AP) while the STA is unassociated with the AP ([0111] “if the TWT flow identifier may have a value of 0, then the trigger frame associated with the first message 614 may be for wild card (or random) access from unassociated STAs”)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lui and Jafarian to incorporate the teachings of Asterjadhi. One of ordinary skill in the art would have been motivated to make this modification in order to create a more robust system.

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lui in view of Jafarian further in view of Park as applied to claim 1, 2, 5, 6, 8, 10, 11, 13,14, 17-19, 20-22, 23 above, and further in view of Cherian et al.( US 20190037595).


Regarding claim 15, Lui teaches wherein the transceiver (Fig. 7 “10” “20” [0090] “the network node 20 … may include a wireless communication module, a sensor module and a processor module… The wireless communication module may be connected to a wireless communication module of the network controller) is configurable to receive the control signaling (Fig 2 “201”, Fig 3 “a1” “a2”, [0062] “active period A may include beacon sending period a1, contention access period a2”) and to transmit the uplink data frame (Fig. 2 “205”, [0054] “Perform data exchange with the node to be woken up. The procedure ends”).
Lui, Jafarian, Park does not teach in a frequency band that includes 6 GHz.
However, Cherian teaches in a frequency band that includes 6 GHz ([0086] “The 6 GHz band is expected to become available for operation of next generation of devices including Wi-Fi and Cellular devices”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination Lui, and Jafarian to incorporate the teachings of Cherian. One of ordinary skill in the art would have been motivated to make this modification in order to increased amount of frequency band for data traffic.


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lui in view of Jafarian further in view of Park further in view of Chu et al. (US 20160381704 herein after Chu).

Regarding claim 16, Lui teaches wherein the processing circuitry includes a processor to decode the control signaling (Fig. 7 “10” “20” [0090] “the network node 20 … may include a wireless communication module, a sensor module and a processor module… The wireless communication module may be connected to a wireless communication module of the network controller, so as to perform data exchange with the network controller”, [0091] “steps of the method embodiments may be implemented by a program instructing relevant hardware. The program may be stored in a computer readable storage medium”, Fig 2 “201”, Fig 3 “a1” “a2”, [0062] “active period A may include beacon sending period a1, contention access period a2”).
Lui, Jafarian, and Park does not explicitly teach a baseband processor.
However, Chu teaches a baseband processor ([0019] “the processor electronics 103 of STAs 105, 110 can include one or more processors, such as a digital baseband processor”)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination Lui, Jafarian, Park to incorporate the teachings of Chu. One of ordinary skill in the art would have been motivated to make this modification in order to minimize bandwidth usage.

Response to Arguments

Applicant's arguments filed 04/01/2022 have been fully considered but they are not persuasive.
Applicant’s Argument 
Applicant finds no teaching or suggestion in Liu of a TWT-SP that is limited to the transmission of uplink control frames.
Examiner’s Response
Examiner respectfully disagrees. The combination of Lui in view of Jafarian further in view of Park teaches refrain from contending for access during the TWT SP for transmission of any uplink frame that is not a control frame including for an uplink data frame.
More specifically, with Park teaches refrain from contending for access during the TWT SP for transmission of any uplink frame that is not a control frame including for an uplink data frame ([0149] “In case of FIG. 12, constraints on the types of frames being transmitted by the STA exist in accordance with the above-described assumption (wherein the TWT FID of the BF1 is set to ‘1’). More specifically, the STA 1220 may determine that the uplink frame (e.g., data frame) for the AP 1210 does not correspond to a recommendation frame according to Table 1”)


Conclusion


                                                                                                                                                                      Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH TRAN-DANH FOLLANSBEE whose telephone number is (571)272-3071. The examiner can normally be reached 10am -6 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.F./Examiner, Art Unit 2411             

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411